Title: From John Quincy Adams to George Washington Adams, 12 March 1826
From: Adams, John Quincy
To: Adams, George Washington


				
					N. 19My dear Son.
					Washington 12 March 1826.
				
				I have received your Letter of the 1st. instt. numbered 1. and written in execution of your promise when I was last with you—I trust you will continue to write me from time to time, and will answer your Letters whenever time shall be indulged me for the purpose.We have had the Influenza here as prevalent as it has been with you, though not in general so severely—I was anxious to hear from you after learning that you were suffering with it, and hope it has entirely left you—I rejoice at the information that Mr Boylston is recovering from his Indisposition, and wish you to remember me most kindly to him.The misunderstanding and controversy between Governor Lincoln, and Mr George Sullivan has given me great pain, and the more so, because I cannot perceive in the Correspondence so far as I have seen it the cause or occasion of their disagreement—I have not seen the last reply of Mr Sullivan to which you allude—He himself passed great part of the Winter here, and is now in New–York with the intention, of settling himself there in the practice of the Law.I lately received a Letter from Messrs. T. H. Perkins, M. Sullivan, and Horace Gray, on the subject of the projected Rail–way at Quincy—They appear to have been advised that I was the owner of Stone quarries adjoining those from which Stones are to be drawn for the Bunker Hill Monument, which I believe is a mistake—And they enquire whether I am willing to become one of the Proprietors of the Railway—I have answered them that I should authorize you to confer with them on the subject; which I accordingly hereby do—I am not prepared without further information to become a proprietor of the Railway and that information I desire you to obtain and communicate to me—They estimate the cost of the Railway from the Quarries to tide–water at Twenty–five thousand dollars; but they do not give an estimate of what profit or income it may be expected to yield—Concerning the observatory I may perhaps write you hereafter—perhaps not.You are it seems a Director of the Middlesex Canal; which I am well satisfied to learn—and you will give time and attention to it—I did not observe in your last account any notice of the annual dividend—was there none? I shall be glad to know what are its present condition and prospects—whether there is any of the Stock in Market, and at what price?I was sincerely rejoiced at the information that your Law–Books had been saved from the fire, and am not less so at the assurance that  you are making the proper use of them—If I may judge of your experience by my own, there will be no period of your life so important, with reference to the employment of time and the study of books, as that through which you are now passing—From July 1790 to June 1794. I was at Boston, in precisely the same situation as you have been in since October 1824—In that time I read, wrote and meditated much and practiced very little—I often repined at the abundance of leisure that I enjoyed; and was sometimes desponding of my own prospects of the future—A gracious Providence disposed of Events more in kindness to me than I could have done myself, and if I now regret any thing of that leisure which weighed on my Time and Spirits, it is that I did not occupy it all to profitable purpose; nor always remember that Plenty can afford no apology for waste. I wish you may never have occasion for such regret, and that you may always have reason to be satisfied with your employment of your own Time—I have not your last Account current before me; but expecting that soon after you received this Letter, you will be making up the Account of the present Quarter, I shall reserve my observations upon the whole at once–When I was last at Quincy, my father mentioned that it might be necessary for his convenience that he should dispose of some of his woodland, and he enquired if I was willing to purchase it—I was then somewhat straitened for my own current expenditures; but you may now ask him, whether he still wishes to sell the land, and if so enquire where it is, the quantity and quality of it, and at what price he would hold it—My own wish would be to do every thing in my power for his accommodation—But until you have conversed with him, and forwarded to me his answer, say nothing of it to any one else.We are here all well—Mr Everett has made a Speech of promise that his Eloquence of Deliberation, will not fall short of his Pulpit Oratory.Your Affectionate Father
				
					J. Q. Adams.
				
				
			